Examiner’s Comment
Allowable Subject Matter
Claims 1-3, 5-12, 14-17, 19-26, 28-31, 33-34, and 36-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a power converter comprising a first stage and a second stage, wherein the power converter is configured to establish, in a magnetizing state, a magnetizing current path in the second stage from the intermediate node via the inductor to the output of the power converter, in a demagnetizing state, a demagnetizing current path from a reference potential via the inductor to the output of the power converter, wherein the demagnetizing state comprises a first demagnetizing sub-state or a second demagnetizing sub-state, in the first demagnetizing sub-state, said demagnetizing current path and a current path from the input of the power converter, via the first flying capacitor, via the second flying capacitor, to the output of the power converter, in the second demagnetizing sub-state, said demagnetizing current path and a current path from the reference potential, via the first flying capacitor, via the second flying capacitor, to the output of the power converter, and in a capacitive state, a parallel current path in the second stage from the intermediate node via the second flying capacitor to the output of the power converter, in combination with all the limitations set forth in claim 1. 	Regarding claim 15, the prior art fails to teach or disclose a method of operating a power converter, the power converter comprising a first stage and second stage, wherein the method comprises establishing, in a magnetizing state, a magnetizing current path in the second stage from the intermediate node via the inductor to the output of the power converter; establishing, in a demagnetizing state, a demagnetizing current path from a reference potential via the inductor to the output of the power converter, wherein the demagnetizing state comprises a first demagnetizing sub-state or a second demagnetizing sub-state, establishing, in the first demagnetizing sub-state, said demagnetizing current path and a current path from the input of the power converter, via the first flying capacitor, via the second flying capacitor, to the output of the power converter, establishing, in the second demagnetizing sub-state, said demagnetizing current path and a current path from the reference potential via the first flying capacitor, via the second flying capacitor, to the output of the power converter, and establishing, in a capacitive state, a parallel current path in the second stage from the intermediate node via the second flying capacitor to the output of the power converter, in combination with all the limitations set forth in claim 15. 	Regarding claim 29, the prior art fails to teach or disclose a power converter comprising a first stage and a second stage, wherein the power converter is configured to establish, in a demagnetizing state, a demagnetizing current path in the first stage from the input of the power converter via the inductor to the intermediate node, in a magnetizing state, a magnetizing current path from the input of the power converter via the inductor to a reference potential, wherein the magnetizing state comprises a first magnetizing sub-state or a second magnetizing sub-state, in the first magnetizing sub-state, said magnetizing current path and a current path from the input of the power converter, via the second flying capacitor, via the first flying capacitor to the output of the power converter, and to establish, in the second magnetizing sub-state, said magnetizing current path and a current path from the input of the power converter, via the second flying capacitor, via the first flying capacitor to a reference potential, and in a capacitive state, a parallel current path in the first stage from the input of the power converter via the second flying capacitor to the intermediate node, in combination with all the limitations set forth in claim 29. 	Regarding claim 37, the prior art fails to teach or disclose a method of operating a power converter, wherein the power converter comprises a first stage and a second stage, wherein the method comprises establishing, in a demagnetizing state, a demagnetizing current path in the first stage from the input of the power converter via the inductor to the intermediate node, establishing, in a magnetizing state, a magnetizing current path from the input of the power converter via the inductor to a reference potential, wherein the magnetizing state comprises a first magnetizing sub-state or a second magnetizing sub-state, establishing, in the first magnetizing sub-state, said magnetizing current path and a current path from the input of the power converter, via the second flying capacitor, via the first flying capacitor to the output of the power converter, establishing, in the second magnetizing sub-state, said magnetizing current path and a current path from the input of the power converter, via the second flying capacitor, via the first flying capacitor to a reference potential, and establishing, in a capacitive state, a parallel current path in the first stage from the input of the power converter via the second flying capacitor to the intermediate node, in combination with all the limitations set forth in claim 37. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838